Citation Nr: 1545361	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  15-14 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability and if so whether the reopened claim should be granted.

2.  Entitlement to a compensable rating for residuals of a laceration of the left ear from August 1, 2015, including whether the reduction of the rating from 30 percent was proper.  

3.  Entitlement to a rating in excess of 30 percent for a left knee disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

[The issue of entitlement to payment of or reimbursement for private medical expenses incurred on February 23, 2012, is addressed in a separate decision.]  



REPRESENTATION

Appellant represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to June 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record reflects that the appellant has filed timely notices of disagreement with a May 2012 rating decision that denied a rating in excess of 30 percent for his left knee disability, a TDIU, and the application to reopen a claim for service connection for a right knee disability and the May 2015 rating decision that reduced the rating assigned for the residuals of a laceration of the left ear.  A statement of the case has not been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, this case is REMANDED to the RO for the following actions:

Issue a statement of the case on the application to reopen, the claim for a compensable rating for residuals of laceration - including the propriety of the reduction, the claim for a rating in excess of 30 percent for a left knee disability, and entitlement to a TDIU.  Inform the appellant and his representative of the criteria for perfecting an appeal of the issues to the Board.  If the appellant perfects an appeal, the RO should ensure that any indicated development is completed before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


